Motion Granted; Dismissed and Memorandum Opinion filed March 13, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00970-CV

                  IN THE INTEREST OF E.L.M, A CHILD


                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-24457

              MEMORANDUM                         OPINION
      This is an appeal from an order signed July 25, 2013, in a suit to modify the
parent-child relationship. On February 27, 2014, appellant, Manuel Morell, filed a
notice of non-suit, which we construe as a motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.